         Case 1:19-cv-00810-RBW Document 61 Filed 06/17/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                   )
INFORMATION CENTER,                  )
                                     )
                  Plaintiff,         )
                                     )
              v.                     )  Civil Action No. 19-cv-810 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE,                             )
                                     )
                  Defendant.         )
___________________________________ )
                                     )
JASON LEOPOLD, BUZZFEED, INC.,       )
                                     )
                  Plaintiffs,        )
                                     )
              v.                     )  Civil Action No. 19-cv-957 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE, et al.                      )
                                     )
                  Defendants.        )
___________________________________ )

                                   JOINT STATUS REPORT

       In accordance with this Court’s Order, Plaintiff, the Electronic Privacy Information Center

(“EPIC”), and Defendant, the U.S. Department of Justice (“DOJ”), by and through undersigned

counsel, respectfully submit the following “joint status report regarding how the case shall proceed

with respect to the additional documents sought by the Electronic Privacy Information Center.”

Order 3, ECF No. 43.
           Case 1:19-cv-00810-RBW Document 61 Filed 06/17/19 Page 2 of 5




    1. Counsel for EPIC and DOJ have conferred regarding further proceedings with respect to

the remainder of EPIC’s FOIA Request, but have been unable to agree to a schedule.1 Below the

parties outline events occurring since the last status report and provide their positions on further

proceedings.

    2. On April 30, 2019, EPIC agreed to narrow the scope of its FOIA request in the two ways

outlined in EPIC’s status report. See Pl.’s Status Report ¶ 15, ECF No. 38. Specifically, EPIC

struck “the term ‘drafts’ from all seven categories in its FOIA request” and “clarif[ied] that in

Category 7(a) EPIC is seeking only ‘All other formal written reports, excluding e-mails, informal

communications, and logistical memoranda, summarizing or describing…’” Id.

    3. On June 3, 2019, in compliance with this Court’s Order, DOJ’s Office of Information

Policy (“OIP”) provided a response to EPIC regarding Category 5 of EPIC’s FOIA request. See

Order 3, ECF No. 43.

    4. On June 7, 2019, EPIC agreed to further narrow the scope of its FOIA request in two ways.

First, EPIC defined “supporting materials” in each subcategory (b) of its request to mean “all

attachments, appendices, and enclosures associated with the documents described in subpart (a) of

each category.” Second, EPIC agreed to strike the term “outlines” from each numbered category

in the FOIA request.

                                                 DOJ’s Position

    5. The Special Counsel’s Office is winding down and is in the process of transferring control

of its records, which are voluminous, to other DOJ offices and custodians. DOJ is diligently



1
  Because Jason Leopold and BuzzFeed, Inc.’s FOIA request addressed only the confidential report submitted by
Special Counsel Robert S. Mueller, III to the Attorney General titled “Report On The Investigation Into Russian
Interference In The 2016 Presidential Election,” the parties did not confer with counsel for Mr. Leopold and BuzzFeed,
Inc. regarding further proceedings in this case.
             Case 1:19-cv-00810-RBW Document 61 Filed 06/17/19 Page 3 of 5




working to inventory these records and expects to have the inventory completed by the end of

June.

      6. After the documents are inventoried, OIP will be able to complete searches for responsive

documents. DOJ does not currently anticipate a voluminous production of documents responsive

to EPIC’s FOIA request. However, because OIP has been unable to complete some of its searches

for documents responsive to EPIC’s FOIA request, DOJ is not currently able to determine the

approximate number of records responsive to each individual category of EPIC’s FOIA request.

Once the documents are inventoried, OIP estimates that it will need 45 days to conduct the searches

for records responsive to EPIC’s FOIA request. Therefore, OIP commits to completing its searches

by August 14, 2019. Once OIP performs the searches, DOJ will be able to provide an estimate of

the number of records responsive to each of EPIC’s FOIA requests. Until OIP ascertains the

number and the character of records responsive to EPIC’s FOIA request, DOJ is unable to commit

to a processing schedule.

      7. DOJ commits to responding to EPIC in a timely fashion and on a rolling basis concerning

individual categories of its FOIA request. Once OIP completes its search, and, if necessary, its

processing of responsive documents, for an individual category of EPIC’s FOIA request, DOJ will

provide a response (including any non-exempt responsive records) to EPIC as to that category.

      8. DOJ respectfully proposes that the parties file an additional joint status report on August

28, 2019,2 informing the Court of the status of production, including, if appropriate, the

approximate number of records responsive to the remaining individual categories of EPIC’s FOIA

request and a schedule for the production of any non-exempt responsive records. At that point, the




2
    Counsel for Defendant will be out of the office from August 12 through August 23.
         Case 1:19-cv-00810-RBW Document 61 Filed 06/17/19 Page 4 of 5




processing schedule should not be based on the number of pages of responsive records, but on the

character and complexity of the documents.

                                       EPIC’s Position

   9. EPIC welcomes the DOJ’s commitment to complete its search for records responsive to

EPIC’s FOIA request by August 14, 2019. However, given the agency’s obligation to process

EPIC’s request “as soon as practicable,” 5 U.S.C. § 552(a)(6)(E)(iii)—and the Court’s view that

this case should proceed “as expeditiously as humanly possible,” Hr’g Transcript 26:12, ECF No.

25—EPIC believes it would be ineffective and inappropriate to set an open-ended schedule with

no fixed production deadlines.

   10. Accordingly, EPIC proposes that the DOJ’s production of records responsive to EPIC’s

FOIA request proceed as follows:

   •   By August 14, 2019, the DOJ shall complete its search for records responsive to
       EPIC’s FOIA request.

   •   If the DOJ identifies up to 750 pages of responsive records, the DOJ shall process
       all responsive records and disclose to EPIC all non-exempt portions thereof by
       September 16, 2019.

   •   If the DOJ identifies more than 750 pages of responsive records, the DOJ shall
       process at least 750 pages per month and disclose to EPIC all non-exempt portions
       thereof on the following basis:

           o   September 16, 2019 - First production
           o   October 15, 2019 - Second production
           o   November 15, 2019 - Third production
           o   December 16, 2019 - Fourth production

   11. The above schedule is consistent with this Court’s practice of ordering rolling productions

of records in cases involving expedited FOIA requests. E.g., Tr. of Status Conference 9, ECF No.

13, CREW v. DOJ, No. 18-1766-RBW (D.D.C. argued Oct. 3, 2018) (ordering the DOJ to process
         Case 1:19-cv-00810-RBW Document 61 Filed 06/17/19 Page 5 of 5




750 pages per month responsive to plaintiff’s expedited FOIA request despite the agency’s

representation that it could only process 500 pages per month).

   12. The above schedule is also practicable and reasonable, given EPIC’s agreement to

substantially narrow its FOIA request in four respects and the DOJ’s expectation that there will

not be “a voluminous production of documents responsive to EPIC’s FOIA request.”



Dated: June 17, 2019                              Respectfully submitted,

 MARC ROTENBERG, D.C. Bar #422825                HASHIM MOOPPAN
 EPIC President and Executive Director           Deputy Assistant Attorney General
                                                 Civil Division
 /s/ Alan Butler
 ALAN BUTLER, D.C. Bar #1012128                  ELIZABETH J. SHAPIRO
 EPIC Senior Counsel                             Deputy Director
                                                 Federal Programs Branch
 JOHN DAVISSON, D.C. Bar #1531914
 EPIC Counsel                                    /s/ Courtney D. Enlow
                                                 COURTNEY D. ENLOW
 ELECTRONIC PRIVACY                              Trial Attorney
 INFORMATION CENTER                              United States Department of Justice
 1718 Connecticut Avenue, N.W.                   Civil Division, Federal Programs Branch
 Suite 200                                       1100 L Street, N.W.
 Washington, D.C. 20009                          Room 12102
 (202) 483-1140 (telephone)                      Washington, D.C. 20005
 (202) 483-1248 (facsimile)                      Tel: (202) 616-8467
                                                 Email: courtney.d.enlow@usdoj.gov
 Attorneys for Plaintiff
                                                 Counsel for Defendant
